Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Amendment
This communication is in response to the amendment filed on 02/18/2021. The Examiner acknowledges amended claims 1, 4, 7-9. Claims 2, 3, and 5-6 have been canceled. Claims 8 and 9 have been added. Claims 1, 4, 7-9 are pending and claims 1, 4, 7-9 are allowed.  Claims 1, 4, and 7 is/are independent. 
Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered and are persuasive. The rejection to the claims 1, 4, 7 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1, 4, and 7-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Watanabe U.S. Publication 20070154018 (hereinafter "Watanabe")) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claims 1, 4, and 7 the closest prior art does not disclose at least the following limitations in the recited context:

CLAIM 1
 a communication data processing unit, connected to the first data processing module, the communication data processing unit being configured to receive and forward the to-be-sent data and the first processing result data, wherein the communication data processing unit comprises (i) an external proxy unit, the external proxy unit being configured to receive the to-be-sent data from the host interface by using a protocol stack, send the to-be-sent data to the first data processing module, receive the first processing result data from the first data processing module, and output the first processing result data, and (ii) a host proxy unit, the host proxy unit being configured to receive the first processing result data from the external proxy unit, and send the first processing result data to a network interface by using the protocol stack; and
the protocol stack, connected to the communication data processing unit, the host interface, and the network interface, the protocol stack being configured (i) to establish communicative connections between the external proxy unit and the host by using the host interface, and communicative connections between the host proxy unit and a data receiver by using the network interface, and (ii) to perform data forwarding afterApplication No. : 16/818,887Filed: March 13, 2020 Page: 3 of12communicative connections 

CLAIM 4
a communication data processing unit, connected to the second data processing module, the communication data processing unit being configured to receive and forward the to-be-received data and the second processing result data, wherein the communication data processing unit comprises (i) a host proxy unit, the host proxy unit being configured to receive the to-be-received data from the network interface by using a protocol stack, send the to-be-received data to the second data processing module, receive the second processing result data from the second data processing module, and output the second processingApplication No. : 16/818,887Filed: March 13, 2020 Page: 4of12result data, and (ii) an external proxy unit, the external proxy unit being configured to receive the second processing result data from the host proxy unit, and send the second processing result data to a host interface by using the protocol stack; and

the protocol stack, connected to the communication data processing unit, the host interface, and the network interface, the protocol stack being configured (i) to establish communicative connections between the external proxy unit and the host by using the host interface, and communicative connections between the host proxy unit and the data sender by using the network interface, and (ii) to perform data forwarding after communicative connections are established, including receiving the to-be-received data by the protocol stack from the network interface and forwarding the to-be-received data to the host proxy unit, and receiving the second processing result data by the protocol stack from the external proxy unit and forwarding the second processing result data to the host interface; 

CLAIM 7
a first communication data processing unit, connected to the first data processing module, the first communication data processing unit being configured to receive and forward the to-be-sent data and first processing result data, wherein the first communication dataApplication No. : 16/818,887 Filed: March 13, 2020Page: 5of12 processing unit comprises (i) a first external proxy unit, the first external proxy unit being configured to receive the to-be-sent data from a host interface by using a first protocol stack, send the to-be-sent data to the first data processing module, receive the first processing result data from the first data processing module, and output the first processing result data, and (ii) a first host proxy unit, the first host proxy unit being configured to receive the first processing result data from the first external proxy unit, and send the first processing result data to a network interface by using the first protocol stack; and 

the first protocol stack, connected to the first communication data processing unit, the host interface, and the network interface, the first protocol stack being configured (i) to establish communicative connections between the first external proxy unit and the host by using the host interface, and communicative connections between the first host proxy unit and a data receiver by using the network interface, and (ii) to perform data forwarding after communicative connections are established, including receiving the to-be-sent data by the first protocol stack from the host interface and forwarding the to-be-sent data to the first external proxy unit, and 


a second communication data processing unit, connected to a second data processing module that is outside of the NIC, the second communication data processing unit being configured to receive and forward the to-be-received data and second processing result data, wherein the second communication data processing unit comprises (i) a second host proxy unit, the second host proxy unit being configured to receive the to-be-received data from theApplication No. : 16/818,887 Filed: March 13, 2020Page: 6of12 network interface by using a second protocol stack, send the to-be-received data to the second data processing module, receive the second processing result data from the second data processing module, and output the second processing result data, and (ii) a second external proxy unit, the second external proxy unit being configured to receive the second processing result data from the second host proxy unit, and send the second processing result data to the host interface by using the second protocol stack; and 

the second protocol stack, connected to the second communication data processing unit, the host interface, and the network interface, the second protocol stack being configured (i) to establish communicative connections between the second external proxy unit and the host by using the host interface, and communicative connections between the second host proxy unit and the data sender by using the network interface, and (ii) to perform data forwarding after communicative connections are established, including receiving the to-be-received data by the second protocol stack from the network interface and forwarding the to-be-received data to the second host proxy unit, and receiving the second processing result data by the second protocol stack from the second external proxy unit and forwarding the second processing result data to the host interface; 


Rather, Watanabe discloses an apparatus for connecting to a host computer. The apparatus may be placed between a USB port and an ethernet interface. This apparatus may encrypt and decrypt data with an encryption engine [Watanabe figure 1a and figure 1B, para. 44, 46-47, 50, 54, 56, 62]. 
However, Watanabe does not disclose at least the features of claims 1, 4, and 7 quoted above. The internal components of the Watanabe apparatus do not disclose the components of the network interface controller recited in claims 1, 4, and 7 quoted above

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 


Dependent claims 8-9 are allowed in view of their respective dependence from independent claims 1, 4, and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494